— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered April 29, 1988, convicting him of burglary in the first degree (two counts), robbery in the first degree, and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the showup identification should have been suppressed because his arrest was not based on probable cause is not preserved for appellate review (see, CPL 470.05 [2]; People v Fenner, 61 NY2d 971; People v Jones, 81 AD2d 22), and we decline to exercise our interest of justice jurisdiction to review it.
We also disagree with the defendant’s contention that the evidence was not legally sufficient to sustain his conviction. Viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.